UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1252



EDWARD AYANBIOLA, and Family Members; FELICIA
O. AYANBIOLA,

                                              Plaintiffs - Appellants,

          and


MOYINOLUWA M. AYANBIOLA; OLUWAKEMI B. AYAN-
BIOLA; OLUWATOYIN B. AYANBIOLA; OLUWASEGUN M.
AYANBIOLA, JR.,

                                                            Plaintiffs,

          versus


J. ALLAN OFFEN; AMERICAN INVESTMENT CORPORA-
TION; SCIENCE PARK ASSOCIATES, INCORPORATED;
DAN WUDSKE, RKW Associates; RKW ASSOCIATES, A
Corporation; JAMES BRENNAN, Deputy Sheriff
(I.D. #49); MICHAEL J. GRADY, Esquire,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, Chief District Judge.
(CA-98-2969-JFM)


Submitted:   August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.
Affirmed by unpublished per curiam opinion.


Edward Ayanbiola, Felicia O. Ayanbiola, Appellants Pro Se. Paul A.
Kaplan, Robert Michael Kuney, WOMBLE, CARLYLE, SANDRIDGE & RICE,
Washington, D.C.; Michael Allan Fry, Assistant Solicitor, Frank
William Mann, III, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Edward and Felicia Ayanbiola appeal the district court’s order

dismissing their civil action against the Defendants as untimely.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Ayanbiola v. Offen, No. CA-98-2969-JFM

(D. Md. Feb. 19, 1999).*    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       Although the order from which Appellants appeal was filed on
February 17, 1999, it was entered on the district court’s docket
sheet on February 19, 1999. February 19, 1999, is therefore the
effective date of the district court’s decision. See Fed. R. Civ.
P. 58 and 79(a); see also Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                 3